PER CURIAM.
Marcus Darrell Mack appeals the district court’s order dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1) (2000). We have reviewed the record and *795find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mack v. United States, No. CA-03-325-7 (W.D.Va. May 16, 2003). Additionally, we decline to consider Mack’s prosecutorial misconduct and sentencing arguments, both raised for the first time on appeal. See Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED